United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-74
Issued: June 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 12, 2010 appellant filed a timely appeal from a September 8, 2010 merit
decision of the Office of Workers’ Compensation Programs denying her occupational exposure
claim. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
shoulder impingement syndrome or subacromial bursitis impingement causally related to factors
of her employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 22, 2010 appellant, then a 52-year-old pharmacy technician, filed an
occupational disease claim (Form CA-2) alleging that she developed right hand, arm and
shoulder pain with numbness in her fingers. She noted that her injury was a result of the
repetitive motions of preparing numerous intravenous treatments (IVs) each day. Appellant first
became aware of her condition on January 29, 2010 and of its relationship to her employment on
February 5, 2010.
The employing establishment received notice of her injury on
February 22, 2010.
By letter dated February 26, 2010, the Office informed appellant that the evidence of
record was insufficient to support her claim. Appellant was advised of the medical and factual
evidence needed and directed to submit it within 30 days. In a letter of the same date, the Office
also requested additional factual information from the employing establishment.
In a February 23, 2010 back to work letter, Dr. Michael Shelton, Board-certified in
family medicine, noted that appellant was seen that day and could return to work on
February 26, 2010. In a February 25, 2010 return to work letter, appellant was restricted from
pushing, pulling or reaching with her right shoulder until March 25, 2010.
By letter dated February 26, 2010, the employing establishment controverted the claim
stating that there was no factual or medical evidence supporting that the alleged occupational
disease claim was caused by any employment activities.
By letter dated March 1, 2010, appellant’s supervisor, Patricia Williams, reported that
appellant informed her of her right shoulder condition on February 22, 2010, stating that it had
been painful for some time. By letter dated March 2, 2010, Ms. Williams placed appellant on
light duty. A pharmacy technician position description and application for the position were also
submitted.
By decision dated March 29, 2010, the Office denied appellant’s claim finding that the
evidence did not establish that she sustained an injury. It found that the evidence was
insufficient to establish that the work activities occurred as alleged and there was no medical
evidence that provided diagnoses which could be connected to the claimed events.
Appellant requested reconsideration on August 6, 2010. In support of her request, she
submitted her offer of light-duty assignment which was signed and accepted on March 5, 2010.
In duty status reports dated March 25 to April 12, 2010, Dr. Christina Walker, Boardcertified in family medicine, diagnosed right shoulder impingement syndrome and subacromial
bursitis impingement. She restricted appellant’s activities due to her conditions.
By decision dated September 8, 2010, the Office affirmed the March 29, 2010 decision,
as modified. While the medical evidence provided a diagnosis of right shoulder impingement

2

syndrome effusion and subacromial bursitis impingement, it was not sufficient to establish that
the diagnosed condition was causally related to the cited work factors.2
LEGAL PRECEDENT
An employee seeking benefits under the Act has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence.7 Rationalized medical opinion
2

The Board notes that appellant submitted additional evidence after the Office rendered its September 8, 2010
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its
final decision and therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. § 10.510.2(c)(1);
Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit
this evidence to the Office, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20
C.F.R. § 10.606(b)(2).
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

7

D.U., Docket No. 10-144 (issued July 27, 2010).

3

evidence must be based on a complete factual and medical background of the employee and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee. This
medical opinion must include an accurate history of the employee’s employment injury, and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested and the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
The Office denied appellant’s claim on the grounds that it lacked sufficient medical
evidence to support that the diagnosed right shoulder condition was causally related to the cited
work factors. The Board finds that the medical evidence of record is insufficient to establish that
appellant’s shoulder impingement syndrome and subacromial bursitis impingement are causally
related to factors of her employment.
In February 23 and 25, 2010 return to work notes, Dr. Shelton restricted appellant from
pushing, pulling or reaching with her right shoulder. He did not provide a specific diagnosis or
state what activities appellant was engaged in that caused or contributed to her condition. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.9 Thus,
Dr. Shelton’s report is insufficient to meet appellant’s burden of proof.
In duty status reports dated March 25 to April 12, 2010, Dr. Walker diagnosed appellant
with shoulder impingement syndrome and subacromial bursitis impingement. She also restricted
appellant’s activities due to her injury. While Dr. Walker diagnosed appellant’s injury, she did
not identify its cause and did not mention appellant’s employment activities. Without medical
reasoning explaining how appellant’s employment factors caused her right shoulder injury,
Dr. Walker’s reports are insufficient to meet appellant’s burden of proof.10
The remaining evidence of record is not sufficient to establish that appellant sustained
shoulder impingement syndrome and subacromial bursitis impingement causally related to
factors of her employment. Appellant failed to adequately describe her work factors and
specifically, what was physically required to make large volumes of IVs.11 Her light-duty
assignment, the official pharmacy technician position description and position application do not
establish that the work-related events occurred as alleged nor do they support that the right
shoulder injury was medically related to the cited work factors.
On appeal, appellant contends that the pain in her right shoulder and hand resulted from
making IVs over the years. Her belief that work caused her medical condition does not
8

James Mack, 43 ECAB 321 (1991).

9

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

10

C.B., Docket No. 08-1583 (issued December 9, 2008).

11

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

4

constitute the medical evidence necessary to establish causal relationship. As noted, the record is
without rationalized medical evidence from a physician that addresses the causal relationship
between the shoulder impingement syndrome and subacromial bursitis impingement and the
cited work factors. Thus, appellant has failed to meet her burden of proof.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that shoulder
impingement syndrome and subacromial bursitis impingement is causally related to factors of
her employment as a pharmacy technician.
ORDER
IT IS HEREBY ORDERED THAT the September 8, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 1, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

